Citation Nr: 9912493	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim of service connection for post-traumatic stress 
disorder (PTSD) has been submitted.

2.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the sacrum, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for a left shoulder 
condition as secondary to a service-connected right ankle 
condition.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for PTSD and the issue of entitlement to an evaluation over 
10 percent for the service-connected residuals of a fracture 
of the sacrum come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating action of the RO.  In a 
March 1996 decision, the issues were denied by the Board, and 
the veteran appealed.

In an October 1997 Order, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") granted a joint motion for remand, vacating the 
Board's decision and remanding for additional proceedings.  

The Board remanded both issues in September 1998.  Pursuant 
to that remand, the veteran was scheduled for a video-
conference hearing in March 1999.  The veteran also testified 
at a hearing held before a Member of the Board sitting at the 
RO in September 1993 and before a local hearing officer in 
August 1997.

Regarding the veteran's claim of entitlement to service 
connection for a left shoulder condition secondary to his 
service-connected right ankle condition, the Board notes that 
this issue comes to the Board on appeal from a February 1997 
rating decision of the RO.

The claims of an increased rating for a fractured sacrum and 
service connection for a left shoulder disorder are addressed 
in the Remand portion of the decision hereinbelow.



FINDINGS OF FACT

1.  In an August 1991 decision, the Board denied service 
connection for PTSD.  

2.  Evidence added to the record since the Board's August 
1991 decision is not cumulative or redundant, is relevant and 
probative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's reopened claim of service connection for 
PTSD is plausible.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1991 Board decision 
denying service connection for PTSD is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

New and material evidence

In August 1991, the Board denied service connection for PTSD.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1991 Board decision, the evidence 
consisted of the veteran's service medical records, service 
personnel records showing the veteran was a pioneer and 
combat engineer, letters from the veteran concerning his 
claimed in-service stressors, reports from the U.S. Armed 
Service Center for Research of Unit Records (previously known 
as the U.S. Army & Joint Services Environmental Support Group 
or ESG) (hereinafter, "USASCRUR"), the Unit History of the 
35th Engineer Battalion, reports of VA examinations showing 
diagnoses of PTSD and claims by the veteran and his 
representative concerning in-service causes of his 
psychiatric condition.  The Board denied the veteran's claim 
at that time due to a lack of verifiable stressors which were 
"outside the range of usual human experience and that would 
be markedly distressing to almost anyone."

Evidence submitted subsequent to the Board's August 1991 
decision includes including statements and testimony of the 
veteran and other lay witnesses, a report from USASCRUR and 
private and VA medical records.  Of particular interest, the 
medical evidence shows diagnoses of PTSD.  Indeed, the mental 
health professionals have attributed the PTSD to the 
veteran's alleged stressors.  

Where, as here, additional medical opinions are involved, the 
Board must make a case-by-case determination as to whether 
each opinion constitutes new and material evidence.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  In Paller, a 
medical opinion submitted by the appellant that independently 
came to the same conclusion as one that had been previously 
considered by the Board was found to be corroborative, rather 
than cumulative.  "[I]n a situation such as is presented 
here, where there is an apparent split in scientific opinion, 
corroboration is particularly important and cannot be 
rejected as merely cumulative."  Id.  Thus, here, as in 
Paller, the Board finds that the medical evidence submitted 
subsequent to the August 1991 Board decision is so 
significant that it must be considered in adjudicating the 
veteran's claim.

Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 5107(a).  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999) (en banc).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Here, there is medical evidence of PTSD which has been 
attributed to incidents described by the veteran-
descriptions which are presumed credible for determining well 
groundedness.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Thus, the Board 
finds that the veteran's claim of service connection for PTSD 
is well grounded.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, and as the claim is 
well grounded, the appeal is granted subject to further 
action as discussed hereinbelow.


REMAND

Service connection for PTSD has been denied on the basis that 
the veteran did not experience an adequate, verified 
stressor.  As implied by the joint motion for remand, the 
initial focus of the inquiry in readjudicating the claim 
should be whether the veteran engaged in combat, and, if not, 
whether the alleged stressors can be corroborated after full 
compliance with the duty to assist.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of numerous 
traumatic incidents in Vietnam.  His military occupational 
specialty in Vietnam was that of a combat engineer, and there 
are medical diagnoses of PTSD of record.  VA amended the 
regulations addressing mental disabilities, effective 
November 7, 1996.  The new regulations, specifically 
38 C.F.R. §§ 4.125 and 4.130, now refer to DSM-IV-they 
previously referred to DSM-III, and Manual M21-1 referred to 
DSM-III-R.  See Cohen v. Brown, 10 Vet. App. at 138-140.

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  See Cohen 
v. Brown, 10 Vet. App. at 138-140.  Consequently, in light of 
Karnas, a contemporary VA examination, in accordance with the 
most favorable of the diagnostic criteria, will be necessary.

In addition, more evidence must be obtained before the 
veteran's reopened claim can be properly adjudicated.  The 
veteran testified that he has had ongoing treatment for PTSD 
at VA facilities in Bangor and Togus.  

Additionally, the veteran's descriptions of stressors have 
not been altogether consistent.  Thus, the veteran should 
once again be requested to submit a comprehensive list of the 
in-service stressor events he feels are responsible for 
causing his currently diagnosed PTSD.  The RO should send 
that list to USASCRUR for verification.  

As noted in the joint motion, in adjudicating the issue of 
entitlement to an increased evaluation for residuals of a 
fracture of the sacrum, VA failed to adequately address the 
applicability of 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  It 
is essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional 
loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  The veteran's 
most recent VA examination of the residuals of his fractured 
sacrum was conducted in May 1994.  The examination was not 
consistent with the mandates of 38 C.F.R. § 4.40.

Finally, regarding the veteran's claim of secondary service 
connection for a left shoulder disorder, the Board notes that 
the veteran has alleged that a Dr. Wattanabee at the VA 
facility in Togus had suggested that his left shoulder 
disability was caused by his use of a cane due to his 
service-connected ankle disability.  In Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), the Court determined that lay 
testimony cannot constitute the requisite medical evidence 
for a well-grounded claim.  Nonetheless, section 5103(a) of 
title 38 of the U.S. Code provides:  "If a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application."  38 U.S.C.A. § 5103(a) (West 1991).  The Court 
held in Robinette that the veteran's sworn testimony about 
what a doctor told the veteran, which if true would have made 
the claim well grounded, rendered the application incomplete.  
Thus, VA did not fulfill its section 5103(a) duty.  

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
PTSD and a left shoulder disability and 
in recent years for residuals of a 
fracture of the sacrum.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
Specifically, the RO should obtain all VA 
treatment records from the VA facilities 
in Togus and Bangor.  The RO should 
attempt to retrieve the records of Dr. 
Wattanabee and advise the veteran of the 
necessity of obtaining medical evidence 
of a connection between the left shoulder 
disability and his service-connected 
ankle disability.  All records not 
previously associated with the veteran's 
claims folder should be associated with 
his claims folder. 

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.

3.  Then, whether or not the veteran 
responds, the RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged stressors 
and the dates of such stressors, and all 
associated documents, should be sent to 
USASCRUR for verification.  They should 
be requested again to provide any 
information which might corroborate the 
veteran's alleged combat and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive examination by a 
board-certified psychiatrist, if 
available and feasible, to determine the 
nature and extent of his psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  In so 
doing, the examiner should consider those 
portions of DSM-III, DSM-III-R and DSM-
IV, which are most favorable to the 
veteran.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  A complete rationale for 
any opinion expressed must be provided.

5.  Then, the RO should also schedule the 
veteran for comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected 
residuals of a fracture of the sacrum.  
All indicated tests, including range of 
motion studies, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner should provide ranges of 
motion in degrees of excursion.  The 
examiner should specify the nature and 
severity of the symptoms attributed to 
the veteran's service-connected 
disability.  The examiner should also 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the veteran's service-connected 
fractured sacrum residuals.  Finally, the 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability 
and should be requested to determine 
whether, and to what extent, the 
veteran's fractured sacrum residuals 
cause weakened movement, excess 
fatigability or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  A copy of 
the examination report should be 
associated with the claims folder.

6.  The RO should review the report of 
the examinations requested above to 
determine if they meet the requirements 
of paragraphs 4 and 5.  If not, the 
reports should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998).

7.  After undertaking any additional 
indicated development, including any 
additional medical examinations, the RO 
should readjudicate the issues on appeal, 
to include consideration of the 
provisions of 38 U.S.C.A. § 1154(b), as 
discussed in Collette v. Brown, 82 F.3d 
389, 392-93 (Fed.Cir. 1996), and Cohen v. 
Brown, 10 Vet App 128 (1997).  Regarding 
the increased rating issue, the RO should 
consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's decision 
in DeLuca.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

